DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090078941 (Tsai et al) in view of US 20170332763 (Kim).
Concerning claim 1, Tsai discloses a pixel bank manufacturing method, comprising following steps (According to Figs. 2 and 5):
providing a base substrate (210), wherein a plurality of anode thin film layers (220) are manufactured on the base substrate;
coating a photoresist layer (240) used for covering the plurality of anode thin film layers on the base substrate;
performing a photolithography on the photoresist layer by an exposing patterning structure, and baking to cure a remained photoresist layer after the photolithography to form a 
Tsai does not disclose forming a second bank layer on the first bank layer, wherein the second bank layer is a black bank layer.
However, Kim discloses a bank structure (130 +140) in which a first bank (130) is formed and a second bank (140) is formed in an organic luminescence display device (Abstract Fig. 2). Kim discloses that the second bank layer can be made of a black pigment material ([0045] and [0048]) and that the formation of the second bank is useful in reducing uneven surfaces that can lead to cracks and moisture penetration in the organic layer ([0008]-[0009]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a second bank on the first bank layer and make it a black bank for the aforementioned reason.
Continuing to claims 2 and 3, Tsai discloses wherein the photoresist layer is a positive photoresist layer,
the plurality of full via holes are directly aligned to a middle region of the plurality of anode thin film layers; the plurality of first half via holes and the plurality of second half via holes are respectively directly aligned to a plurality of edge regions on two sides of the plurality of anode thin film layers, and the plurality of blind via holes are directly aligned to a plurality of gap regions between adjacent two anode thin film layers (Fig. 5 and [0075])
wherein the photoresist layer is a negative photoresist layer; the plurality of blind via holes are directly aligned to a middle region of the anode thin film layer; the plurality of first half via holes and the plurality of second half via holes are respectively directly aligned to a plurality 
Considering claims 4-6 (with these claims being similar in scope), Tsai discloses wherein the plurality of first half via holes and the plurality of second half via holes are grayscale masks, and light transmittance rates of the plurality of first half via holes and the plurality of second half via holes are same ([0098] and Fig. 2).
Referring to claims 7-9 (with these claims being similar in scope), Tsai in view of Kim discloses wherein in the step of forming the second bank layer on the first bank layer comprises steps:
coating a black photoresist layer used for covering the first bank layer; and
performing a photolithography on the black photoresist layer, and baking to cure a remained black photoresist layer after the photolithography to form the second bank layer covering the first bank layer (Kim [0045] and [0048]).
Regarding claim 10, Tsai discloses a pixel bank structure, comprising a first bank layer (240) a thickness of a middle section of the first bank layer is greater than a thickness of an edge section of the first bank layer (Fig. 5);
the middle section of the first bank layer covers a gap section between two adjacent anode thin film layers, and the edge section of the first bank layer covers an edge section of a plurality of anode thin film layers (Fig. 5).
Tsai does not disclose a second bank layer or that the second bank layer covers the first bank layer.
Kim discloses a bank structure (130 +140) in which a first bank (130) is formed and a second bank (140) is formed in an organic luminescence display device (Abstract Fig. 2). Kim discloses that the second bank layer can be made of a black pigment material ([0045] and [0048]) and that the formation of the second bank is useful in reducing uneven surfaces that can lead to cracks and moisture penetration in the organic layer ([0008]-[0009]). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a second bank on the first bank layer and make it a black bank for the aforementioned reason.
Pertaining to claim 12, Tsai discloses a pixel structure, wherein organic light emitting diode (OLED) devices are formed in a pixel bank structure (Figs. 2, 5, and 7 and [0110]),
wherein the pixel bank structure comprises:
a first bank layer (240) a thickness of a middle section of the first bank layer is greater than a thickness of an edge section of the first bank layer (Fig. 5);
the middle section of the first bank layer covers a gap section between two adjacent anode thin film layers, and the edge section of the first bank layer covers an edge section of a plurality of anode thin film layers (Fig. 5).
Tsai does not disclose a second bank layer or that the second bank layer covers the first bank layer.
However, Kim discloses a bank structure (130 +140) in which a first bank (130) is formed and a second bank (140) is formed in an organic luminescence display device (Abstract Fig. 2). Kim discloses that the second bank layer can be made of a black pigment material ([0045] and [0048]) and that the formation of the second bank is useful in reducing uneven surfaces that can lead to cracks and moisture penetration in the organic layer ([0008]-[0009]). 
As to claims 11 and 13, Tsai in view of Kim discloses forming a bank structure with a first bank layer and a second bank layer (Tsai Fig. 5).
Tsai in view of Kim does not disclose wherein the first bank layer comprises a first trapezoidal layer and a second trapezoidal layer;
a middle section of the first trapezoidal layer covers the gap section between the two adjacent anode thin film layers, an edge section of the first trapezoidal layer covers the edge section of the plurality of anode thin film layers, and the second trapezoidal layer is stacked on the first trapezoidal layer; and
a groove having a shape same as the second trapezoidal layer is defined on the second bank layer, a shape of the second bank layer is a trapezoidal shape, and the second bank layer is covered on the second trapezoidal layer by the groove.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Tsai discloses different configurations of the bank layer (Fig. 4) and therefore absent evidence that the claimed configuration of the bank is significant it would have been obvious to one of ordinary skill in the art to design a bank structure based on design choice.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897